Citation Nr: 0307490	
Decision Date: 04/21/03    Archive Date: 04/30/03	

DOCKET NO.  00-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertrophic degenerative joint disease of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of left knee meniscectomy, with 
hypertrophic marginal lipping.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1998, January 1999, and September 2001 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  


FINDINGS OF FACT

1.  Hypertrophic degenerative joint disease of the right knee 
is currently productive of no more than slight impairment of 
that knee, to include recurrent subluxation and/or lateral 
instability.  

2.  The postoperative residuals of left knee meniscectomy 
with hypertrophic marginal lipping are currently productive 
of moderate, but not severe, impairment of that knee, to 
include recurrent subluxation and/or lateral instability. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for hypertrophic degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2002).  

2.  The schedular criteria for a 20 percent evaluation, but 
no more, for the postoperative residuals of left knee 
meniscectomy with hypertrophic marginal lipping, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, and Part 4, Codes 5003, 5010, 5257, 5260, 5261 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the 
recently-passed Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran in 
the development of all facts pertinent to his claims.  To 
that end, in a Supplemental Statement of the Case issued in 
April 2002, the veteran was informed of the VA's obligations 
under the new Act, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been obtained.  Furthermore, in December 2002 and 
January 2003 letters, the Board notified the veteran of the 
evidence that had been received, and the steps needed to be 
taken by the veteran and VA to satisfactorily complete the 
veteran's claim.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
the VA to further notify the veteran what evidence would be 
secured by the VA, and what evidence would be secured by the 
veteran is harmless.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to assist the veteran exists in 
this case.  



Factual Background

VA outpatient treatment records from February 1997 to 
March 1998 show complaints of bilateral knee pain and 
treatment for a knee disability, as well as various other 
unrelated medical problems.  

On VA orthopedic examination of August 1998, it was noted 
that the veteran had undergone left knee surgery on two 
occasions.  According to the veteran, following his first 
surgery in 1980, he had no problems.  However, following the 
second surgery in 1991, the knee was worse, experiencing 
pain, swelling, and numbness.  The left knee buckled 4 to 5 
times per day, and locked about every two days.  With 
walking, buckling would reportedly occur.  He wore two knee 
braces.  His left knee would swell two hours before it 
rained, and in cold weather.  Regarding his right knee, he 
stated that, after 6 to 8 hours of weightbearing, he would 
experience pain.  However, the veteran currently experienced 
no swelling, locking, or buckling of his right knee.

On physical examination, the veteran ambulated in a normal 
fashion.  There was good muscle tone in the right knee with 
obvious muscle atrophy on the left, as well as crepitus in 
both knees, somewhat worse on the left than the right.  
Ligament stability was intact and there was no distal edema.  
Range of motion measurements showed flexion from 0 to 
120 degrees on the right, and from 0 to 90 degrees on the 
left.  Radiographic studies of the right knee were within 
normal limits, while the left knee showed an interval 
progression of degenerative disease laterally, accompanied by 
a loss of cortical substance.  The pertinent diagnoses were 
status post left knee meniscectomy in 1980 and 1991; 
degenerative changes of the left knee; and pain syndrome of 
the right knee with protracted weight bearing. 

An August 1998 X-ray study of the knees noted that the right 
knee was normal.  The left knee had degenerative changes with 
possible manifestations of synovial chondromatosis.

During VA outpatient treatment in August 1999, it was noted 
that the veteran wore braces on both knees, and that the left 
knee was stable, with no swelling, and a negative drawer 
sign. 

On VA orthopedic examination in October 1999, the veteran 
complained of constant pain in both knees, as well as 
increased pain with walking, standing, climbing stairs, 
sitting in one position, and bending.  Reportedly, he worked 
full time as a blaster, at a job requiring bending and 
lifting.  

On physical examination of the left knee, there was evidence 
of tenderness over the medial and lateral joints, as well as 
in the soft tissue above the knee, and in the left popliteal 
space.  His left knee could not be brought to 0 degrees' 
extension, and was held in 10 degrees of flexion.  
Accordingly, he was lacking 10 degrees of extension.  Flexion 
was to 70 degrees, with pain and crepitus on both flexion and 
extension.  He ambulated with a limp on the left.  Strength 
in his left knee was 3/5.  Examination of the right knee was 
significant for tenderness over the medial joint, with pain 
on flexion and extension, extension being normal at 
0 degrees, with flexion to 120 degrees.  Strength in the 
right knee was 4/5.  During flareups, he was barely able to 
walk, and was confined to his house.  The pertinent diagnoses 
were degenerative joint disease of the left knee; and 
synovitis of the right knee. 

In an addendum to the aforementioned examination dated in 
December 1999, it was noted that the veteran experienced 
flareups of knee pain and disability about once a month.  
With repeated use, strength of both knees was reduced to 2/5, 
and flexion was reduced by 10 degrees.  There was some 
evidence of atrophy, with the left thigh measuring 
34 centimeters, while the right thigh measured 
36 centimeters.  

In January 2000, Phillip Surface, D.O., indicated that the 
veteran experienced difficulty in negotiating stairs, and had 
some problems with instability and popping.  On physical 
examination, the left knee displayed marked swelling, as well 
as crepitance on range of motion.  Range of motion of the 
left knee was from 20 to 90 degrees of flexion, and the knee 
was ligamentously stable.  The clinical impression was 
moderate to moderately severe osteoarthritis of the left 
knee.  

During private outpatient treatment in February and 
March 2000, the veteran denied any increase in swelling, 
locking, or giving out of his left knee. 

In a December 2000 Standard Disability Form, Dr. Surface 
indicated that the veteran injured his right knee in July 
2000.  Surgery was scheduled for December 18, 2000, with an 
anticipated release date in February 2001.An October 2000 
office note was included, indicating a torn medial meniscus 
in the right knee.  There was medial joint line tenderness, 
as well as mild effusion, and a positive McMurray's test.  

On VA orthopedic examination in October 2001, the veteran 
complained of constant locking in his left knee, in addition 
to pain in both knees.  Reportedly, he had experienced an 
episode of giving way of both knees.  On physical 
examination, there was positive tenderness of the 
mediolateral joint of the left knee.  The knee could not be 
brought posteriorly to extension, and was held in 10 degrees 
of flexion.  Range of motion showed flexion to 70 degrees, 
accompanied by pain and crepitation.  Strength of the left 
knee was 3/5.  Examination of the right knee showed pain on 
flexion and extension, with extension to 0 degrees, flexion 
to 120 degrees, and strength in the right knee of 4/5.  The 
pertinent diagnosis was degenerative joint disease of both 
knees, status post arthroscopy. 

In July 2002, the veteran offered testimony before the 
undersigned member of the Board regarding the current 
severity of his right and left knee disabilities. 

On VA orthopedic examination in January 2003, it was noted 
that the claims folder and computer file were available, and 
had been reviewed.  The veteran complained of right knee 
pain, stiffness, and instability when walking, climbing 
stairs, or bending too far.  He complained of acute flares 
with changes in activity, as well as changes in the weather.  
At the time of evaluation, he used deloading type braces on 
both knees.  Regarding his left knee, the veteran stated that 
he had no strength at all in his left leg.  He complained of 
swelling which was intermittent, primarily with activity.  He 
complained of a hot feeling in his left knee, but no redness.  
According to the veteran, his left knee was unstable, and 
gave way, not only from side to side, but from front to back.  
He additionally noted that his left knee locked all the time.  

On physical examination, range of motion of the right knee 
was from 0 to 100 degrees actively, and from 0 to 110 degrees 
passively.  The anterior cruciate, posterior cruciate, 
mediolateral, and collateral ligaments were all intact, and 
McMurray's sign was negative.  Range of motion of the left 
knee showed extension to -10 degrees.  Flexion was from -10 
to 90 degrees actively, and from -10 to 100 degrees 
passively.  The anterior cruciate, posterior cruciate, medial 
collateral, and lateral collateral ligaments were intact, and 
McMurray's sign was negative.  Strength testing of the right 
knee was 3/5.  When attempting passive range of motion, it 
was clear that, in extension, muscle strength in the right 
knee was 5/5.  Strength testing in the left lower extremity 
was 3/5.  Extension of the knee was 3/5, and when attempting 
to do passive range of motion, extensor muscle strength was 
5/5.  With repeated motion of extension and flexion of the 
knees, there was no significant complaint of pain, and no 
loss of muscle strength.  Objectively, the examiner could 
find no evidence of edema, effusion, instability, tenderness, 
redness, heat, or abnormal movement of either knee.  While 
there was some guarding and a complaint of weakness, this was 
not particularly brought out by muscle strength testing.  
During range of motion testing, there was no specific 
complaint of pain in either leg.  The pertinent diagnoses 
were degenerative arthritis of the left knee, lateral 
compartment and patellofemoral compartment; and history of 
partial meniscectomy of the right knee, with no specific 
arthritic changes noted.  The examiner stated that, while the 
veteran complained of bilateral knee instability, none was 
reproduced on physical examination.  Nor was there 
reproduction of any loss of motion due to increased weakness 
or pain during examination.  

On private orthopedic examination in February 2003, it was 
noted that the veteran was utilizing unloader braces, which 
did give him some benefit.  His left knee showed motion from 
0 to 110 degrees, with no warmth or erythema of the overlying 
skin.  There was no effusion and no joint line or subpatellar 
tenderness, and both the apprehension sign and chondromalacia 
tests were negative.  Stability was normal in all planes, 
including a negative Lachman's pivot shift, and flexion 
rotation drawer.  McMurray's appeared to be negative in each 
compartment.  The veteran displayed 1+ MCL laxity, as well as 
1 to 2+ global crepitus, most notable in the patellofemoral 
and medial compartments.  The right knee showed motion from 0 
to 110 degrees, with no effusion, and no tenderness.  There 
was 1+ MCL laxity, probably the result of joint space 
narrowing, as well as 1 to 2+ global crepitus, worse in the 
patellofemoral and medial compartments.

Further examination of the left knee showed a lack of 5 or 
6 degrees of full extension, with flexion to 100 degrees.  
There was some tenderness in the medial subpatellar area, as 
well as some diffuse tenderness on the lateral side of the 
knee, and some mild medial tenderness.  Knee ligament 
examination appeared pretty stable, with 3+ audible crepitus, 
and a negative McMurray's test.  The clinical impression was 
osteoarthritis of the knees, worse on the left than the 
right.  Also noted was that the left knee appeared to have 
suffered a loss of both menisci. 

Analysis

The veteran seeks increased ratings for his right and left 
knee disorders.  In that regard, disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective findings with 
the criteria set forth in the Rating Schedule.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 4.1, 4.2 (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service-connected right and left knee 
disabilities may be rated as for traumatic/degenerative 
arthritis, which is itself rated on the basis of limitation 
of motion.  Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  In the absence of limitation of motion, a 
10 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups.  A 20 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups, and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
4.71a, Diagnostic Codes  5003, 5010 (2002).  

A 10 percent evaluation is warranted where there is evidence 
of a limitation of flexion of either leg to 45 degrees, 
and/or a limitation of extension to 10 degrees.  A 10 percent 
evaluation is similarly warranted where there is evidence of 
slight impairment of the knee, to include recurrent 
subluxation and/or lateral instability.  Finally, a 
10 percent evaluation is warranted where there has been 
removal of the semilunar cartilage, which is now symptomatic.  
38 C.F.R. 4.71a, Codes 5257, 5259, 5260, 5261 (2002).  

A 20 percent evaluation is warranted where there is evidence 
of moderate knee impairment, to include recurrent subluxation 
or lateral instability, or where there is a limitation of 
flexion to 30 degrees, or of extension to 15 degrees.  A 
20 percent evaluation is similarly warranted where there is 
evidence of a dislocation of the semilunar cartilage, with 
frequent episodes of locking, pain, or effusion into the 
joint.  Finally, a 30 percent evaluation is in order where 
there is evidence of severe knee impairment, to include a 
limitation of flexion to 15 degrees, or of extension to 
20 degrees.  38 C.F.R. 4.71a, Codes 5257, 5258, 5260, 5261 
(2002). 

In the case at hand, it is clear that the veteran's left knee 
is considerably more impaired than his right.  In that 
regard, as of the time of a VA orthopedic examination in 
October 2001, the veteran's left knee lacked 10 degrees of 
extension, and exhibited flexion only to 70 degrees.  That 
same examination showed a range of motion for the veteran's 
right knee from 0 to 120 degrees.  On subsequent VA 
orthopedic examination in January 2003, active range of 
motion of the veteran's left knee was from -10 to 90 degrees, 
while the right knee displayed motion from 0 to 100 degrees. 

The Board notes that, based on the evidence of record, the 
veteran has undergone surgery on his left knee on no less 
than two occasions.  While his right knee has likewise 
undergone surgery, as of the time of a private medical 
examination in February 2003, his left knee was somewhat more 
impaired, having undergone the surgical removal of both 
menisci.  

Based on the aforementioned, the Board is of the opinion that 
the veteran experiences at least moderate impairment as a 
result of his service-connected left knee disability.  
Accordingly, a 20 percent evaluation is in order.  An 
evaluation in excess of 20 percent is not, however, 
indicated, inasmuch as the veteran does not currently exhibit 
the severe symptomatology requisite to the assignment of that 
evaluation.  

Regarding the veteran's right knee disability, the Board is 
of the opinion that the 10 percent evaluation currently in 
effect is appropriate.  This is particularly the case given 
the relatively good range of motion present in the veteran's 
right knee, and the absence of any evidence of arthritis.  At 
present, there exists no evidence that the veteran suffers 
from moderate impairment of his service-connected right knee 
sufficient to warrant the assignment of an increased 
evaluation.  Nor is there evidence of a limitation of flexion 
or extension sufficient to warrant the assignment of an 
increased evaluation.  Accordingly, an increased evaluation 
for the veteran's right knee disability is denied.  

In reaching the above determinations, the Board concedes 
that, where there is functional disability due to pain, 
supported by adequate pathology, additional compensation may 
be warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
However, in the case at hand, any functional disability 
(including that due to "flare-ups") experienced by the 
veteran would appear to be adequately compensated by 
20 percent and 10 percent evaluations now in effect.  
Multiple ratings are not for application in this case, 
inasmuch as there currently exists no evidence that the 
veteran suffers from both arthritis and instability of either 
knee sufficient to warrant the assignment of separate 
ratings.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 
(August 1998). 

The veteran argues that, based on recent statements by his VA 
physician, he is entitled to an increased evaluation based on 
"lateral instability," for which he wears knee braces.  
However, as is clear from the above, the record shows no 
evidence of any such instability.  In point of fact, as of 
the time of recent VA orthopedic examination in January 2003, 
the examiner could find no evidence of instability, or, for 
that matter, of edema, effusion, or any abnormal movements of 
the knees.  Under such circumstances, the Board is of the 
opinion that an increased evaluation for either knee based on 
instability is not warranted.  


ORDER

An evaluation in excess of 10 percent for hypertrophic 
degenerative joint disease of the right knee is denied.

A 20 percent evaluation, but no more, for the postoperative 
residuals of left knee meniscectomy with hypertrophic 
marginal lipping is granted, subject to those regulations 
governing the payment of monetary benefits.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

